         Case 20-33900 Document 1175 Filed in TXSB on 11/11/20 Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                Chapter 11
In re:
                                                                Case No. 20-33900 (MI)
                                          1
TAILORED BRANDS, INC., et al.,
                                                                (Jointly Administered)

                                   Debtors.                    Re: Docket Nos. 1094, 1163




    SUPPLEMENTAL OBJECTION OF BENDERSON DEVELOPMENT COMPANY,
     REALTY INCOME CORPORATION, SITE CENTERS CORPORATION, AND
     TEACHER’S INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, TO
      PROPOSED CURE AMOUNTS AND ASSUMPTION AND ASSIGNMENT OF
    CERTAIN LEASES PURSUANT TO DEBTORS’ JOINT CHAPTER 11 PLAN OF
                          REORGANIZATION

                 Benderson Development Company, Realty Income Corporation, SITE Centers

Corporation, and Teacher’s Insurance and Annuity Association of America (collectively, the

“Landlords”), by and through their undersigned counsel, Kelley Drye & Warren LLP, hereby

submit this supplemental objection (the “Supplemental Objection”) to the Third Amended Joint

Plan Supplement (the “Plan Supplement”) [Docket No. 1163] filed by the above-captioned

debtors (the “Debtors”) and the proposed cure amount and assumption and assignment of the

Leases pursuant to the Plan Supplement. In support of this Supplemental Objection, the

Landlords respectfully state as follows:




1
         A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the
         Debtors’ claims and noticing agent at http://cases.primeclerk.com/TailoredBrands. The location of the
         Debtors’ service address in these chapter 11 cases is: 6100 Stevenson Boulevard, Fremont, California
         94538.
       Case 20-33900 Document 1175 Filed in TXSB on 11/11/20 Page 2 of 7




                                PRELIMINARY STATEMENT

               1.      The Landlords do not object to the assumption and assignment of the Leases

to a qualified operator per se, and fully support the Debtors reorganization that will provide for a

healthier, go-forward company emerging from bankruptcy, but file this Supplemental Objection

(i) to the Debtors’ proposed cure amounts and (ii) to ensure that the Plan does not cut off the

Debtors’ obligations to cure all defaults under the Leases, including Adjustment Amounts (as

defined below) which have not yet been billed or have not yet become due under the terms of the

Leases.

                                        BACKGROUND

               2.      The Landlords are the owners, affiliates, or managing agents for the owners

of properties (collectively, the “Leased Premises”) where the Debtors lease non-residential real

estate pursuant to written leases (each, a “Lease,” and, collectively, the “Leases”). Most or all of

the Leased Premises are located in shopping centers as that term is used in section 365(b)(3) of the

Bankruptcy Code. See In re Joshua Slocum, Ltd., 922 F.2d 1081 (3d Cir. 1990).

               3.      On August 2, 2020 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”) with this Court. To date, the Debtors continue to manage their businesses as debtors and

debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

               4.      On October 9, 2020, the Debtors filed the Plan pursuant to which the

Debtors seek to assume and assign certain unexpired leases of non-residential real property,

including the Leases. See Plan § V.A.

               5.      On October 27, 2020, the Debtors filed the Notice of Filing of Plan

Supplement (the “Plan Supplement”) [Docket No. 959]. The Debtors include the Leases on

                                                 2
       Case 20-33900 Document 1175 Filed in TXSB on 11/11/20 Page 3 of 7




Schedule G of the Plan Supplement as being assumed pursuant to the Plan. See Plan Supplement,

Schedule G.

               6.      On November 6, 2020, the Landlords timely filed an objection to the Plan

and Plan Supplement [Docket No. 1094] (the “Initial Cure Objection”) which challenged, among

other things, the Debtors’ proposed cure amounts to assume the Leases.

               7.      On November 10, 2020, the Debtors filed the Notice of Filing of Third

Amended Plan Supplement (the “Amended Plan Supplement”) [Docket No. 959], which identifies

additional contracts and leases that Debtors intend to assume. The Debtors included the Leases on

Schedule G of the Amended Plan Supplement as being assumed pursuant to the Plan. See

Amended Plan Supplement, Schedule G. The Leases were originally designated as rejected leases

on the Plan Supplement.

                                          OBJECTION

               8.      Landlords incorporate all arguments, including all arguments relating to the

Plan, from the Initial Cure Objection as though fully set forth at length herein by this reference.

The Landlords dispute the Debtors’ proposed cure amounts listed on Exhibit A attached hereto, in

the column titled “Debtors Cure Amount”. The correct cure amounts for Landlords’ Leases are set

forth on Exhibit A as attached hereto, in the column titled “Landlord Cure Amount,” which

includes an estimate of attorneys’ fees incurred to date. Landlords reserve their right to amend the

cure amounts to include additional fees and expenses which continue to accrue and any other

obligations that arise and/or become known to Landlords prior to assumption of the Leases.

                        RESERVATION OF RIGHTS AND JOINDER

               9.      The Landlords reserve the right to amend and/or supplement this

Supplemental Objection by asserting any and all other claims, whether based on cure or otherwise,
                                                 3
       Case 20-33900 Document 1175 Filed in TXSB on 11/11/20 Page 4 of 7




or objections to assumption or Plan confirmation as may be appropriate at or before the

confirmation hearing, including, without limitation, to add or supplement objections to the

Debtors’ proposed cure amounts, including any future or supplemental cure notices or amended

plan supplements.

               10.     To the extent not inconsistent with this Supplemental Objection, the

Landlords join in the objections of other landlords and contract counterparties to the Plan or to the

Debtors’ proposed assumption or assumption and assignment of leases.

                                         CONCLUSION

       WHEREFORE, the Landlords respectfully request that the Court enter an order (i)

denying confirmation of the Plan unless modified as set forth herein or within the Initial Cure

Objection; and (ii) granting such other and further relief as the Court deems just and proper.


Dated: November 11, 2020


                                        KELLEY DRYE & WARREN LLP


                                        By: /s/ Sean T. Wilson

                                        Robert L. LeHane, Esq. (pro hac vice admitted)
                                        Sean Wilson, Esq. (TX. Bar. No. 24077962)
                                        Cassandra Postighone, Esq.
                                        101 Park Avenue
                                        New York, New York 10178
                                        Tel: (212) 808-7800
                                        Fax: (212) 808-7897
                                        Email: rlehane@kelleydrye.com
                                                swilson@kelleydrye.com
                                                cpostighone@kelleydrye.com

                                        Counsel to the Landlords




                                                 4
       Case 20-33900 Document 1175 Filed in TXSB on 11/11/20 Page 5 of 7




                               CERTIFICATE OF SERVICE

              I hereby certify that on this November 11, 2020, a copy of the foregoing
Objection was served via CM/ECF on all parties registered to receive such notice in the above-
captioned cases.

                                              /s/ Sean T. Wilson
                                               Sean T. Wilson
Case 20-33900 Document 1175 Filed in TXSB on 11/11/20 Page 6 of 7




                           EXHIBIT A
Benderson Development Company

                                                                                                      Debtors Cure      Landlord Cure
Store No.            Mall Name                Location                     Landlord                     Amount            Amount
  3348 University Town Center          Sarasota, FL      SIPOC TIC                                         $14,761.09         $24,949.50
  5301 Walden Crossings                Cheetowaga, NY    570 DAB 29, LLC                                    $7,681.94         $11,871.45
  5312 Victor Square                   Victor, NY        Victor Square Retail, LLC                          $8,134.98         $13,627.06
   388    Pittsford Square             Rochester, NY     Buffalo-Pittsford SQ SQ Assoc LLC                  $7,890.60         $24,577.39
  5304 McKinley Plaza                  Blasdell, NY      MPH Associates, LLC                                $5,970.61         $24,544.17

Realty Income Corp.

                                                                                                      Debtors Cure      Landlord Cure
Store No.          Mall Name                 Location                                                   Amount            Amount
    2511 6355 E. Southern Avenue       Mesa, AZ          Realty Income Corp.                                $9,936.89         $30,232.74
    4305 4216 Coldwater Road           Ft. Wayne, IN     Realty Income Corp.                               $11,029.72         $36,452.12

SITE Centers Corp.
  Store                                                                                               Debtors Cure      Landlord Cure
   No.            Mall Name                 Location                                                    Amount            Amount
    4417 Lennox Town Center            Columbus, OH      Lennox Town Center Limited                        $35,263.40         $36,158.40

Teachers Insurance and Annuity Association of America
 Store                                                                                                Debtors Cure      Landlord Cure
  No.              Mall Name                  Location                                                  Amount            Amount
                                                         Teachers Insurance and Annuity Association
   68    Market Fair Princeton         Princeton, NJ     of America                                        $16,769.75         $61,954.08
                                                         Teachers Insurance and Annuity Association
  310    South Denver Market Place     Lone Tree, CO     of America                                         $8,840.60         $10,127.60
                                                                                                                                           Case 20-33900 Document 1175 Filed in TXSB on 11/11/20 Page 7 of 7
